Name: Commission Regulation (EC) NoÃ 1728/2006 of 23 November 2006 fixing the maximum export refund for white sugar in the framework of the standing invitation to tender provided for in Regulation (EC) NoÃ 958/2006
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 24.11.2006 EN Official Journal of the European Union L 325/5 COMMISSION REGULATION (EC) No 1728/2006 of 23 November 2006 fixing the maximum export refund for white sugar in the framework of the standing invitation to tender provided for in Regulation (EC) No 958/2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular the second subparagraph and point (b) of the third subparagraph of Article 33(2) thereof, Whereas: (1) Commission Regulation (EC) No 958/2006 of 28 June 2006 on a standing invitation to tender to determine refunds on exports of white sugar for the 2006/2007 marketing year (2) requires the issuing of partial invitations to tender. (2) Pursuant to Article 8(1) of Regulation (EC) No 958/2006 and following an examination of the tenders submitted in response to the partial invitation to tender ending on 23 November 2006, it is appropriate to fix a maximum export refund for that partial invitation to tender. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 For the partial invitation to tender ending on 23 November 2006, the maximum export refund for the product referred to in Article 1(1) of Regulation (EC) No 958/2006 shall be 29,824 EUR/100 kg. Article 2 This Regulation shall enter into force on 24 November 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. Regulation as amended by Commission Regulation (EC) No 1585/2006 (OJ L 294, 25.10.2006, p. 19). (2) OJ L 175, 29.6.2006, p. 49.